Per Curiam.

We concur with the board’s findings, conclusions of law, and recommendation. Accordingly, respondent is suspended from the practice of law in Ohio for one year, but that suspension is held in abeyance and respondent is placed on probation for two years upon the conditions recommended by the *601board. Restitution is to be made within ninety days from this order. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Cook, JJ., concur.
Pfeifer, J., dissents and would publicly reprimand respondent.